CASE 0:17-md-02795-MJD-KMM Document 599-3 Filed 03/06/20 Page 1 of 9




               Exhibit
                 3
            CASE 0:17-md-02795-MJD-KMM Document 599-3 Filed 03/06/20 Page 2 of 9
                                                               DEMAND FOR ARBITRATION
                                                          CONSUMER ARBITRATION RULES


                     Complete this form to start arbitration under an arbitration agreement in a contract.

1. Which party is sending in the filing documents? (check one)      Consumer        Business

2. Briefly explain the dispute:
Claimant Keisha Covington has subscribed to CenturyLink’s internet services. Despite being quoted $45.00 per month, Claimant was
in fact charged $78.00 per month for 48 months. Claimant contacted CenturyLink customer service regarding these excessive
charges, but CenturyLink never refunded the amounts owed to Claimant.

At the time Claimant contracted with CenturyLink, Claimant did not know and could not have known that CenturyLink would overbill
Claimant and impose excessive and unauthorized monthly charges. Claimant suffered monetary losses as a direct result of
CenturyLink’s misconduct, and accordingly brings claims for common-law fraud, unjust enrichment, and for violations of Colo. Rev.
Stat. § 6-1-105 et seq. and Iowa Code § 714H.3 et seq.


3. Specify the amount of money in dispute, if any: $15,840.00
4. State any other relief you are seeking:
  R Attorney Fees R Interest R Arbitration Costs R Other; explain: punitive damages and injunctive relief

5. Identify the requested city and state for the hearing if an in-person hearing is held:
City: Cedar Rapids                                               State: Iowa

6. Please provide contact information for both the Consumer and the Business. Attach additional sheets or forms as needed.

Consumer:

Name: Keisha Covington

Address: 3000 J St SW Apt 406

City: Cedar Rapids                                                     State: Iowa                 Zip Code: 52404

Telephone: (319) 929-1126                                              Fax:

Email Address: keisharae86@gmail.com

CenturyLink Account Number: 3193652425

Consumer’s Representative (if known):

Name: Ashley C. Keller

Firm: Keller Lenkner LLC

Address: 150 N. Riverside Plaza, Suite 4270

City: Chicago                                                          State: Illinois             Zip Code: 60606

Telephone: 312.741.5222                                                Fax:

Email Address: ack@kellerlenkner.com

Business:

Name: CenturyLink, Inc.

Address: 931 14th St., 9th Floor


        American Arbitration Association, Case Filing Services, 1101 Laurel Oak Road, Suite 100, Voorhees, NJ 08043
                              https://www.adr.org | AAA Customer Service 1-800-778-7879
              CASE 0:17-md-02795-MJD-KMM Document 599-3 Filed 03/06/20 Page 3 of 9
                                                                 DEMAND FOR ARBITRATION
                                                            CONSUMER ARBITRATION RULES


 City: Denver                                                          State: Colorado                     Zip Code: 80202

 Telephone:                                                            Fax:

 Email Address:


 Business’ Representative (if known):

 Name: Michael T. Williams

 Firm: Wheeler Trigg O’Donnell LLP

 Address: 370 17th St., Suite 4500

 City: Denver                                                          State: Colorado                     Zip Code: 80202

 Telephone: 303.244.1867                                               Fax: 303.244.1879

 Email Address: williams@wtotrial.com

 Date: November 21, 2019


7. Send a copy of this completed form to the AAA together with:

• A clear, legible copy of the contract containing the parties’ agreement to arbitrate disputes;
• The proper filing fee (filing fee information can be found in the Costs of Arbitration section of the Consumer Arbitration Rules); and
• A copy of the court order, if arbitration is court-ordered.

8. Send a copy of the completed form and any attachments to all parties and retain a copy of the form for your records.

To file by mail, send the initial filing documents and the filing fee to: AAA Case Filing Services, 1101 Laurel Oak Road, Suite 100,
Voorhees, NJ 08043.

To file online, visit www.adr.org and click on File or Access Your Case and follow directions. To avoid the creation of duplicate filings,
the AAA requests that the filing documents and payment be submitted together. When filing electronically, no hard copies are required.




  Pursuant to Section 1284.3 of the California Code of Civil Procedure, consumers with a gross monthly income of less than 300% of
  the federal poverty guidelines are entitled to a waiver of arbitration fees and costs, exclusive of arbitrator fees. This law applies to all
  consumer agreements subject to the California Arbitration Act, and to all consumer arbitrations conducted in California. If you believe
  that you meet these requirements, you must submit a completed Affidavit for Waiver of Fees, available on our website.




          American Arbitration Association, Case Filing Services, 1101 Laurel Oak Road, Suite 100, Voorhees, NJ 08043
                                https://www.adr.org | AAA Customer Service 1-800-778-7879
            CASE 0:17-md-02795-MJD-KMM Document 599-3 Filed 03/06/20 Page 4 of 9
                                                               DEMAND FOR ARBITRATION
                                                          CONSUMER ARBITRATION RULES


                     Complete this form to start arbitration under an arbitration agreement in a contract.

1. Which party is sending in the filing documents? (check one)      Consumer        Business

2. Briefly explain the dispute:
Claimant Daniel Sokey has subscribed to CenturyLink’s internet services. Despite being quoted $19.99 per month, Claimant was in
fact charged $60.00 per month for 72 months. Claimant contacted CenturyLink customer service regarding these excessive charges
at least 4 times, but CenturyLink never refunded the amounts owed to Claimant.

At the time Claimant contracted with CenturyLink, Claimant did not know and could not have known that CenturyLink would overbill
Claimant and impose excessive and unauthorized monthly charges. Claimant suffered monetary losses as a direct result of
CenturyLink’s misconduct, and accordingly brings claims for common-law fraud, unjust enrichment, and for violations of Colo. Rev.
Stat. § 6-1-105 et seq. and N.M. Stat. Ann. § 57-12-3


3. Specify the amount of money in dispute, if any: $28,807.20
4. State any other relief you are seeking:
  R Attorney Fees R Interest R Arbitration Costs R Other; explain: punitive damages and injunctive relief

5. Identify the requested city and state for the hearing if an in-person hearing is held:
City: Albuquerque                                               State: New Mexico

6. Please provide contact information for both the Consumer and the Business. Attach additional sheets or forms as needed.

Consumer:

Name: Daniel Sokey

Address: 320 Roma Ave NE Apt 24

City: Albuquerque                                                      State: New Mexico           Zip Code: 87102

Telephone: (505) 303-2531                                              Fax:

Email Address: dasnot3589@aol.com

CenturyLink Account Number: 505-243-0930 415

Consumer’s Representative (if known):

Name: Ashley C. Keller

Firm: Keller Lenkner LLC

Address: 150 N. Riverside Plaza, Suite 4270

City: Chicago                                                          State: Illinois             Zip Code: 60606

Telephone: 312.741.5222                                                Fax:

Email Address: ack@kellerlenkner.com

Business:

Name: CenturyLink, Inc.

Address: 931 14th St., 9th Floor


        American Arbitration Association, Case Filing Services, 1101 Laurel Oak Road, Suite 100, Voorhees, NJ 08043
                              https://www.adr.org | AAA Customer Service 1-800-778-7879
              CASE 0:17-md-02795-MJD-KMM Document 599-3 Filed 03/06/20 Page 5 of 9
                                                                 DEMAND FOR ARBITRATION
                                                            CONSUMER ARBITRATION RULES


 City: Denver                                                          State: Colorado                     Zip Code: 80202

 Telephone:                                                            Fax:

 Email Address:


 Business’ Representative (if known):

 Name: Michael T. Williams

 Firm: Wheeler Trigg O’Donnell LLP

 Address: 370 17th St., Suite 4500

 City: Denver                                                          State: Colorado                     Zip Code: 80202

 Telephone: 303.244.1867                                               Fax: 303.244.1879

 Email Address: williams@wtotrial.com

 Date: November 21, 2019


7. Send a copy of this completed form to the AAA together with:

• A clear, legible copy of the contract containing the parties’ agreement to arbitrate disputes;
• The proper filing fee (filing fee information can be found in the Costs of Arbitration section of the Consumer Arbitration Rules); and
• A copy of the court order, if arbitration is court-ordered.

8. Send a copy of the completed form and any attachments to all parties and retain a copy of the form for your records.

To file by mail, send the initial filing documents and the filing fee to: AAA Case Filing Services, 1101 Laurel Oak Road, Suite 100,
Voorhees, NJ 08043.

To file online, visit www.adr.org and click on File or Access Your Case and follow directions. To avoid the creation of duplicate filings,
the AAA requests that the filing documents and payment be submitted together. When filing electronically, no hard copies are required.




  Pursuant to Section 1284.3 of the California Code of Civil Procedure, consumers with a gross monthly income of less than 300% of
  the federal poverty guidelines are entitled to a waiver of arbitration fees and costs, exclusive of arbitrator fees. This law applies to all
  consumer agreements subject to the California Arbitration Act, and to all consumer arbitrations conducted in California. If you believe
  that you meet these requirements, you must submit a completed Affidavit for Waiver of Fees, available on our website.




          American Arbitration Association, Case Filing Services, 1101 Laurel Oak Road, Suite 100, Voorhees, NJ 08043
                                https://www.adr.org | AAA Customer Service 1-800-778-7879
            CASE 0:17-md-02795-MJD-KMM Document 599-3 Filed 03/06/20 Page 6 of 9
                                                               DEMAND FOR ARBITRATION
                                                          CONSUMER ARBITRATION RULES


                     Complete this form to start arbitration under an arbitration agreement in a contract.

1. Which party is sending in the filing documents? (check one)      Consumer        Business

2. Briefly explain the dispute:
Claimant Tiffany Van Riper has subscribed to CenturyLink’s cable and internet services. Despite being quoted $125.00 per month,
Claimant was in fact charged $170.00 per month for 36 months. Claimant contacted CenturyLink customer service regarding these
excessive charges at least 2 times, but CenturyLink never refunded the amounts owed to Claimant. Worse still, when Claimant
attempted to cancel service, on at least 2 occasions CenturyLink's customer service representative threatened to impose an excessive
early termination fee.

At the time Claimant contracted with CenturyLink, Claimant did not know and could not have known that CenturyLink would overbill
Claimant and impose excessive and unauthorized monthly charges. Claimant suffered monetary losses as a direct result of
CenturyLink’s misconduct, and accordingly brings claims for common-law fraud, unjust enrichment, and for violations of Colo. Rev.
Stat. § 6-1-105 et seq. and Iowa Code § 714H.3 et seq.


3. Specify the amount of money in dispute, if any: $16,200.00
4. State any other relief you are seeking:
  R Attorney Fees R Interest R Arbitration Costs R Other; explain: punitive damages and injunctive relief

5. Identify the requested city and state for the hearing if an in-person hearing is held:
City: Waverly                                              State: Iowa

6. Please provide contact information for both the Consumer and the Business. Attach additional sheets or forms as needed.

Consumer:

Name: Tiffany Van Riper

Address: 1201 5th Ave SE

City: Waverly                                                          State: Iowa                 Zip Code: 50677

Telephone: (319) 433-5678                                              Fax:

Email Address: tiffany.vanriper@gmail.com

CenturyLink Account Number: 319-233-5258 042

Consumer’s Representative (if known):

Name: Ashley C. Keller

Firm: Keller Lenkner LLC

Address: 150 N. Riverside Plaza, Suite 4270

City: Chicago                                                          State: Illinois             Zip Code: 60606

Telephone: 312.741.5222                                                Fax:

Email Address: ack@kellerlenkner.com

Business:

Name: CenturyLink, Inc.


        American Arbitration Association, Case Filing Services, 1101 Laurel Oak Road, Suite 100, Voorhees, NJ 08043
                              https://www.adr.org | AAA Customer Service 1-800-778-7879
              CASE 0:17-md-02795-MJD-KMM Document 599-3 Filed 03/06/20 Page 7 of 9
                                                                 DEMAND FOR ARBITRATION
                                                            CONSUMER ARBITRATION RULES


 Address: 931 14th St., 9th Floor

 City: Denver                                                          State: Colorado                     Zip Code: 80202

 Telephone:                                                            Fax:

 Email Address:


 Business’ Representative (if known):

 Name: Michael T. Williams

 Firm: Wheeler Trigg O’Donnell LLP

 Address: 370 17th St., Suite 4500

 City: Denver                                                          State: Colorado                     Zip Code: 80202

 Telephone: 303.244.1867                                               Fax: 303.244.1879

 Email Address: williams@wtotrial.com

 Date: November 21, 2019


7. Send a copy of this completed form to the AAA together with:

• A clear, legible copy of the contract containing the parties’ agreement to arbitrate disputes;
• The proper filing fee (filing fee information can be found in the Costs of Arbitration section of the Consumer Arbitration Rules); and
• A copy of the court order, if arbitration is court-ordered.

8. Send a copy of the completed form and any attachments to all parties and retain a copy of the form for your records.

To file by mail, send the initial filing documents and the filing fee to: AAA Case Filing Services, 1101 Laurel Oak Road, Suite 100,
Voorhees, NJ 08043.

To file online, visit www.adr.org and click on File or Access Your Case and follow directions. To avoid the creation of duplicate filings,
the AAA requests that the filing documents and payment be submitted together. When filing electronically, no hard copies are required.




  Pursuant to Section 1284.3 of the California Code of Civil Procedure, consumers with a gross monthly income of less than 300% of
  the federal poverty guidelines are entitled to a waiver of arbitration fees and costs, exclusive of arbitrator fees. This law applies to all
  consumer agreements subject to the California Arbitration Act, and to all consumer arbitrations conducted in California. If you believe
  that you meet these requirements, you must submit a completed Affidavit for Waiver of Fees, available on our website.




          American Arbitration Association, Case Filing Services, 1101 Laurel Oak Road, Suite 100, Voorhees, NJ 08043
                                https://www.adr.org | AAA Customer Service 1-800-778-7879
            CASE 0:17-md-02795-MJD-KMM Document 599-3 Filed 03/06/20 Page 8 of 9
                                                               DEMAND FOR ARBITRATION
                                                          CONSUMER ARBITRATION RULES


                     Complete this form to start arbitration under an arbitration agreement in a contract.

1. Which party is sending in the filing documents? (check one)      Consumer        Business

2. Briefly explain the dispute:
Claimant James Watkins has subscribed to CenturyLink’s internet services. Despite being quoted $60.00 per month, Claimant was in
fact charged $130.00 per month for 36 months. As a result of these charges, CenturyLink placed negative entries on Claimant’s credit
report. Claimant contacted CenturyLink customer service regarding these excessive charges at least 4 times, but CenturyLink never
refunded the amounts owed to Claimant. Worse still, when Claimant attempted to cancel service, on at least 2 occasions
CenturyLink's customer service representative threatened to impose an excessive early termination fee.

At the time Claimant contracted with CenturyLink, Claimant did not know and could not have known that CenturyLink would overbill
Claimant and impose excessive and unauthorized monthly charges. Claimant suffered monetary losses as a direct result of
CenturyLink’s misconduct, and accordingly brings claims for common-law fraud, unjust enrichment, and for violations of Colo. Rev.
Stat. § 6-1-105 et seq. and Ala. Code § 8-19-5 et seq.


3. Specify the amount of money in dispute, if any: $25,200.00
4. State any other relief you are seeking:
  R Attorney Fees R Interest R Arbitration Costs R Other; explain: punitive damages and injunctive relief

5. Identify the requested city and state for the hearing if an in-person hearing is held:
City: Notasulga                                              State: Alabama

6. Please provide contact information for both the Consumer and the Business. Attach additional sheets or forms as needed.

Consumer:

Name: James Watkins

Address: 1306 Hardwich St

City: Notasulga                                                        State: Alabama              Zip Code: 36078

Telephone: (334) 415-8511                                              Fax:

Email Address: watkins1515@yahoo.com

CenturyLink Account Number: 441952630

Consumer’s Representative (if known):

Name: Ashley C. Keller

Firm: Keller Lenkner LLC

Address: 150 N. Riverside Plaza, Suite 4270

City: Chicago                                                          State: Illinois             Zip Code: 60606

Telephone: 312.741.5222                                                Fax:

Email Address: ack@kellerlenkner.com

Business:

Name: CenturyLink, Inc.


        American Arbitration Association, Case Filing Services, 1101 Laurel Oak Road, Suite 100, Voorhees, NJ 08043
                              https://www.adr.org | AAA Customer Service 1-800-778-7879
              CASE 0:17-md-02795-MJD-KMM Document 599-3 Filed 03/06/20 Page 9 of 9
                                                                 DEMAND FOR ARBITRATION
                                                            CONSUMER ARBITRATION RULES


 Address: 931 14th St., 9th Floor

 City: Denver                                                          State: Colorado                     Zip Code: 80202

 Telephone:                                                            Fax:

 Email Address:


 Business’ Representative (if known):

 Name: Michael T. Williams

 Firm: Wheeler Trigg O’Donnell LLP

 Address: 370 17th St., Suite 4500

 City: Denver                                                          State: Colorado                     Zip Code: 80202

 Telephone: 303.244.1867                                               Fax: 303.244.1879

 Email Address: williams@wtotrial.com

 Date: November 21, 2019


7. Send a copy of this completed form to the AAA together with:

• A clear, legible copy of the contract containing the parties’ agreement to arbitrate disputes;
• The proper filing fee (filing fee information can be found in the Costs of Arbitration section of the Consumer Arbitration Rules); and
• A copy of the court order, if arbitration is court-ordered.

8. Send a copy of the completed form and any attachments to all parties and retain a copy of the form for your records.

To file by mail, send the initial filing documents and the filing fee to: AAA Case Filing Services, 1101 Laurel Oak Road, Suite 100,
Voorhees, NJ 08043.

To file online, visit www.adr.org and click on File or Access Your Case and follow directions. To avoid the creation of duplicate filings,
the AAA requests that the filing documents and payment be submitted together. When filing electronically, no hard copies are required.




  Pursuant to Section 1284.3 of the California Code of Civil Procedure, consumers with a gross monthly income of less than 300% of
  the federal poverty guidelines are entitled to a waiver of arbitration fees and costs, exclusive of arbitrator fees. This law applies to all
  consumer agreements subject to the California Arbitration Act, and to all consumer arbitrations conducted in California. If you believe
  that you meet these requirements, you must submit a completed Affidavit for Waiver of Fees, available on our website.




          American Arbitration Association, Case Filing Services, 1101 Laurel Oak Road, Suite 100, Voorhees, NJ 08043
                                https://www.adr.org | AAA Customer Service 1-800-778-7879
